Summary of the Interview
 	The attached agenda was discussed. In particular, the proposed amendments to claims 62 and 63 appear to overcome the previous objections to those claims as being substantial duplicates of claims 36 and 37. The proposed amendments to claims 1 and 19 appear to overcome the previous § 102 rejections based on Deridder (U.S. 2010/0161795). Whether claims 25 and 51 are anticipated by Bingham (U.S. 2005/0157662) was discussed; however, no agreement on the patentability of these claims was reached. In addition, Examiners pointed out that some of the claims dependent from method claim 51 should be rewritten to further refine or add a method step rather than merely recite additional functions executed by the processor. 
 	No agreement on the patentability of the claims was reached. Applicant’s written response to the January 10, 2022, non-final rejection is forthcoming.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  




/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/F.O.F/
Reexamination Specialist, Art Unit 3992